Citation Nr: 1441286	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.  

2.  The competent medical evidence of records does not reflect that the Veteran has bilateral hearing loss as that term is defined by VA regulation.  

3.  Tinnitus developed many years after discharge from active duty, and it has not been attributed by any medical personnel to any inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor may sensorineural hearing loss be presumed to have been.  38 C.F.R. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an August 2010 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA audiological examination in April 2011 which, as detailed below, includes discussion as to the etiology of the Veteran's claimed hearing impairment and tinnitus.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for hearing loss and tinnitus.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2013), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The Veteran's STRs are negative for report of, treatment for, or diagnosis of hearing loss or tinnitus.  Review of these records reflects that most are labeled as "FLIGHT MEDICINE McGUIRE AFB NJ."  These records include several audiological examination reports.  One was conducted at time of entrance into service in December 1986.  

At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
0
LEFT
5
0
0
0
0

When audiologically examined in November 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
5
10

When audiologically examined in December 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The audiological examination which was conducted the closest to the time when the Veteran was discharged is audiological examination dated in July 1991.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

In July 2010, the Veteran filed a claim for service connection for hearing loss and tinnitus.  He noted that his inservice military duty was as an aircraft loadmaster.  This job resulted in noise exposure for extended periods of time ( up to15 hours).  The Veteran said that he had initially experienced hearing loss during his time in military service and continued to suffer from such.  

VA audiological examination was conducted in April 2011.  The Veteran noted his inservice noise exposure which included his military occupational specialty as an aircraft loadmaster.  While hearing protection was used, he felt that his current bilateral hearing loss and bilateral and recurrent tinnitus were the result of this inservice noise exposure.  His tinnitus was described as a buzzing which presented in quiet environments.  The condition did not affect his sleep or daily activities.  It was noticed mostly at night.  

With regard to his hearing, the Veteran stated a need to concentrate more during conversation.  He noted increased difficulty hearing in environments with multiple speakers and/or background noise.  He also noted that his post service employment had included minimal noise exposure.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
10
15
20
20
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

The diagnosis was "normal hearing and subjective tinnitus."  

The examiner noted that the claims file was reviewed.  It was pointed out that numerous audiological examinations during service showed normal hearing sensitivity.  This included audiological examination about two months before discharge.  It was also noted that the thresholds recorded during service were essentially the same throughout the Veteran's military service without any significant threshold shifts.  The examiner stated that there were no post service private records showing hearing loss or tinnitus.  Based upon the inservice records and the audiometric information present, it was opined that the Veteran's conditions of hearing loss and tinnitus were less likely as not (not likely) the direct result of inservice acoustic trauma.  

At the August 2012 hearing, the Veteran testified in support of his claims for bilateral hearing loss and tinnitus.  He detailed how he was exposed to noise during his service in his work around airplanes.  He felt that his hearing loss and tinnitus began during service and had continued to worsen since that time.  He reiterated that his post service employment had not included noise exposure.  

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Veteran worked around aircraft during service.  Therefore, exposure to noise is consistent with the circumstances of his service.  Accordingly, in-service exposure to noise is conceded.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013).  However, this does not by itself provide for a grant of service connection.  Rather, the evidence must demonstrate that the Veteran has bilateral hearing loss disability and/or tinnitus that are related to service.  After reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss disability and tinnitus is not warranted.  

As reflected above, the Veteran's STRs do not reflect any complaints or treatment pertaining to hearing impairment, tinnitus or ringing in the ears.  In the case of hearing loss, VA has established a medical standard by which this disability may be objectively demonstrated.  The reference audiograms afforded the Veteran during service, to include some months prior to separation, indicate that there was negligible threshold shift from the time he entered active duty.  As such, he did not meet the threshold criteria to establish hearing loss disability for VA compensation purposes at service discharge.  See 38 C.F.R. § 3.385 (2013).  Although a discharge examination report is not of record, the STRs do not reflect report of hearing impairment or tinnitus.  Moreover, there are no post service medical records which reflect hearing impairment.  Further, no post service medical records reflect tinnitus until after the Veteran filed his claim in 2011, approximately 19 years after service separation.  

While the Veteran described hearing impairment and recurrent and bilateral tinnitus at the 2011 evaluation, such complaints were first recorded many years after service, and, as noted above, post service medical evidence does not reflect hearing impairment that meets VA standards.  And, his complaints of tinnitus were not indicated until many years after service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board has carefully considered the evidence and the assertions that hearing loss and tinnitus are of service onset.  A layman is competent to report what he experiences through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board does not dispute the Veteran's account of noise exposure during active duty.  In this case, however, the more probative evidence establishes that hearing impairment by VA standards has not been demonstrated and that complaints of tinnitus are unrelated to service.  In Hensley v. Brown, 5 Vet. App. 155, 159, the Court held that 38 C.F.R. § 3.385 (2013) does not preclude service connection for a hearing disability where hearing might have been within normal limits at separation from service.  A veteran may still be able to establish service connection for hearing impairment by submitting evidence that it is causally related to service.  38 C.F.R. § 3.303(d) (2013).  The Court found that there is no requirement that there be complaints or treatment in service before service connection for hearing loss can be granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Here, however, there is no evidence of either bilateral hearing loss or tinnitus in proximity to service.  

Moreover, as to bilateral hearing impairment, the audiological reports of record, to include the most recent VA audiology evaluation in 2011, do not reflect evidence of threshold shifts that comport with hearing loss disability in accordance with 
38 C.F.R. § 3.385 (2013).  Although the Veteran reports some trouble hearing, he does not have hearing loss disability by VA standards in either ear.  Service connection requires evidence that establishes that a veteran currently have a disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the appellant is competent to claim that he has hearing impairment and tinnitus, a clinical professional has the greater skill in determining whether he has a hearing loss disability for VA compensation purposes.  VA regulations require specific evidence diagnosing the claimed disability, and the appellant's self-assessment is less probative in this instance.  See 38 C.F.R. § 3.304 (2013).  There is no probative evidence in the record showing current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 (2013).  Therefore, to the extent that the appellant reports that he has hearing impairment, his statements, even when accepted as true, do not establish the presence of a disability for VA purposes.  Therefore, service connection for a hearing loss disability is not warranted.  Moreover, under the circumstances, the most probative evidence of record demonstrates that tinnitus developed many years after active duty and is unrelated to service.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


